Citation Nr: 1744909	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  09-23 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected stress-related central serosa retinopathy (CSR) with residual left eye paramacular scars and bilateral dry eyes, prior to September 5, 2016, and an evaluation in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1985 to February 2006.  This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by United States Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for stress-related central serosa retinopathy (CSR) and assigned a noncompensable (zero percent) disability rating.

In an August 2012 decision, the Board denied a compensable disability rating for stress-related CSR.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Order, the Court vacated the August 2012  decision denying a compensable evaluation for stress-related CSR, and remanded the case to the Board for further proceedings consistent with an August 2013 Joint Motion for Partial Remand. 

In January 2014, the Board remanded this matter for additional development.  Subsequently, the RO issued a September 2016 rating decision which increased the evaluation from 0 percent to 10 percent disabling, effective September 5, 2016.  This increase was based on the Veteran having localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image.

In June 2017, the Veteran filed a new claim for entitlement to service connection for dry eye syndrome related to psychotherapeutic medication, to include as secondary to service-connected stress-related CSR with residual left eye paramacular scars.  

In August 2017, the RO issued another rating decision that granted service connection for dry eyes and assigned a 0 percent disability rating, effective June 28, 2017.  To avoid "pyramiding," the RO combined the Veteran's bilateral dry eye syndrome with his service-connected stress-related CSR with residual left eye paramacular scars.  The RO continued the previously assigned 10 percent disability rating for localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image.

As the Veteran has not received a total grant of benefits sought on appeal, the issue of entitlement to an initial compensable disability rating for stress-related CSR, with residual left eye paramacular scars and bilateral dry eyes, prior to September 5, 2016, and an evaluation in excess of 10 percent thereafter, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Board remanded the issue on appeal and instructed the RO to schedule the Veteran for a VA eye examination.  The Veteran presented for that examination in September 2016.  

During the September 2016 VA examination, the VA examiner diagnosed the Veteran as having stress-related CSR with residual left eye paramacular scars.  The examiner also noted that the Veteran had bilateral dry eyes and right eye corneal lines on the descemet.  The examiner observed that the Veteran's dry eye syndrome was related to his psychotherapeutic medication taken for his service-connected eye disability.  The examiner indicated that both the Veteran's left and right eyes showed normal visual fields.  Significantly, however, the examiner also reported a finding of "centrally located retinal scars, atrophy, or irregularities in . . . [the left] eye that result in an irregular, duplicated, enlarged, or diminished image . . . ."  

Based on the September 2016 VA examination results, the RO issued a September 2016 rating decision which increased the evaluation from 0 percent to 10 percent disabling, effective September 5, 2016, the earliest date which it was factually ascertainable that an increase in disability had occurred.  The RO noted that the 10 percent increase reflected the Veteran's "centrally located retinal scars, atrophy, or irregularities in . . . [the left] eye that result in an irregular, duplicated, enlarged, or diminished image . . . ."  The RO also noted that a higher evaluation of 20 percent was not warranted unless the Veteran experienced incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.

In an August 2017 brief, the Veteran, through his representative, asserted that the September 2016 VA examination failed to address the Veteran's "stated flare-ups that are in fact productive of incapacitating episodes with [a] duration of at least two weeks during the past 12 months before and since his rating."

Under these circumstances, the Board finds it necessary to arrange for the Veteran to undergo an appropriate VA examination for the purpose of ascertaining the current nature and severity of the service-connected stress-related CSR with residual left eye paramacular scars and bilateral dry eyes.  In particular, the examiner must discuss the Veteran's claimed flare-ups and indicate what effect those flare-ups have, if any, on his current eye disability.  If the examiner is unable to evaluate the Veteran during a flare-up, the examiner must address, to the extent possible, the Veteran's contentions regarding flare-ups and how that might affect the Veteran in terms of the frequency and duration of any incapacitating episodes.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo an appropriate VA examination for the purpose of ascertaining the current nature and severity of the service-connected stress-related CSR with residual left eye paramacular scars and bilateral dry eyes.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's electronic claims folder in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.

The examiner should present a detailed report as to his/her objective findings regarding the Veteran's eye disability.  In particular, the examiner must address the Veteran's claimed flare-ups and indicate what effect those flare-ups have, if any, on his current eye disability.  If the examiner is unable to evaluate the Veteran during a flare-up, the examiner must address, to the extent possible, the Veteran's contentions regarding flare-ups and how that might affect the Veteran in terms of the frequency and duration of any incapacitating episodes.

A rationale for any opinions expressed should be provided. 

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




